Per Curiam.

Respondent was admitted to the Bar in this Department on January 17, 1935. The Bar Association of Erie County has filed a petition alleging many instances wherein respondent received fees from clients for services to be rendered, but which he failed, in whole or in part, to perform although he retained the fees. It is also alleged that by reason *227of age and illness and attendant disabilities respondent is unable properly to carry on the practice of law. Respondent interposed an answer denying the allegations and this court referred the matter to a Judge to hear and report. Hearings were held, but before petitioner completed presenting the evidence, respondent, under date of April 1, 1969, tendered his resignation from the Bar with the request that his license to practice law be revoked for due cause and his name removed from the roll of attorneys of this court.
We consider the resignation during the pendency of this disciplinary proceeding as tantamount to an admission of the charges. His resignation should be accepted and an order entered striking his name from the roll of attorneys.
G-oldman, P. J., Del Vecchio, Wither, Gabrielli and Bastow, JJ., concur.
Resignation accepted and order entered striking name from roll of attorneys.